 

Exhibit 10.5

 

Second Consolidated Note Modification Agreement

 

AGREEMENT by and between Protalex, Inc., a Delaware corporation (the “Company”)
and Niobe Ventures, LLC, a Delaware limited liability company (“Niobe”).

 

WHEREAS, Niobe is the holder of a Consolidated, Amended and Restated Promissory
Note (the “Outstanding Note”) made by the Company in the principal amount of
$9,219,366, dated October 11, 2013, with a Maturity Date (as defined in the
Outstanding Note) of September 1, 2016, as amended; and

 

WHEREAS, the parties desire to extend the Maturity Date to September 1, 2017;

 

NOW THEREFORE, the parties hereby agree as follows:

 

1.    The Maturity Date is hereby extended to September 1, 2017.

 

2.    Except as otherwise modified hereby, all other terms and provisions of the
Outstanding Note shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Second
Consolidated Note Modification Agreement as of the date indicated below.

 

Dated: August 31, 2016

 

  PROTALEX, INC.         By:  /s/ Kirk M. Warshaw     Kirk M. Warshaw, Chief
Financial Officer         NIOBE VENTURES, LLC         By:  /s/ Arnold P. Kling  
  Arnold P. Kling, Manager

 



  

